





EXHIBIT 10.1










July 20, 2017




Mr. Brent Suen

President & CEO

Weyland Tech, Inc.

9F The Wellington

198 Wellington Street

Central, HGK, China




Delivered:   07/20/17     Via Email to: info@weyland-tech.com




Dear Brent,




The purpose of this strategic consulting agreement (the "Agreement") is to set
forth the terms and conditions pursuant to which TMC ("TMC"), shall act as
exclusive advisor for a strategic investment with Weyland Tech, Inc. (“The
Company”), a US holding company Headquartered in Hong Kong with offices in the
US and Singapore (OTCQB-WEYL) and all affiliates (also the "Company") and
introduce the Company to one or more strategic investors (“Investors”) in
connection to a proposed private placement (the "Private Placement") of equity
of the Company.  TMC will only be working on a non-exclusive placement agent on
any capital raises of common and preferred stock offerings.  The capital is
needed for M&A and expansion for investments into IP, marketing, customer
buildout in Indonesia, strategic investments into partner companies in the
mobile apps space and M&A of selected companies.  The definition of Strategic
Investor is: “an investor (typically a company) that invests primarily for
strategic rather than financial (return) purposes.”

The gross proceeds from the transaction are proposed to be approximately $10
million of equity.  Such final amount of gross proceeds on terms that will be
mutually agreed upon by both parties.  The terms and final structure of such
“best efforts” Private Placement, or Negotiated Transaction including the
amount, identified use of proceeds, closing conditions and the specific type of
Securities to be issued shall be mutually agreed upon by the Company, TMC and
the Investor(s).




The parties hereto hereby agree that the Company shall pay to TMC the fees and
compensation set forth below if there is any closing and funding of an equity
financing directly to be paid out of the Escrow Account that will be set up
between Investors and Company, (including without limitation the Private
Placement) for the Company (a "Financing") within twelve (12) months of the date
of this Agreement with any investors to whom the Company was introduced by TMC,
either directly or indirectly, or whom were contacted by TMC and identified to
the Company pursuant to this agreement, regardless of whether this Agreement was
previously terminated.




In the consideration of the services rendered by TMC under this Agreement, the
Company agrees to pay TMC the following fees and other compensation:




(a)

A Two -Percent (2%) cash fee payable immediately upon the closing and funding of
any portion of any privately placed preferred stock or common stock.






This Agreement shall be governed by and construed in accordance with the laws of
Singapore, without regard to conflicts of law principles. Any dispute arising
out of this agreement shall be adjudicated in the courts in Singapore, and each
of the parties hereto agrees that service of process upon it by registered or
certified mail at its address set forth here in shall be deemed adequate and
lawful.  The Parties may alternately agree to move any litigation to Arbitration
in Singapore.




This Agreement constitutes the entire understanding and agreement between the
parties hereto with respect to its subject matter and there are no agreements or
understanding with respect to the subject matter hereof which are not contained
in this Agreement. This Agreement may be modified only in writing signed by the
party to be charged hereunder.




If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this letter.




Best Regards,

TMC PRIME PTE. LTD










By: /s/ BF Kiam_______________________

Managing Director




ACCEPTED AND AGREED TO:

Weyland Tech, Inc.




By: /s/ Brent Suen

Date: __________

Brent Suen, CEO






